Name: Commission Regulation (EEC) No 1131/81 of 28 April 1981 fixing the reference prices for plums for the 1981 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 118/30 Official Journal of the European Communities 30 . 4 . 81 COMMISSION REGULATION (EEC) No 1131/81 of 28 April 1981 fixing the reference prices for plums for the 1981 marketing year where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial charac ­ teristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying speci ­ fied requirements as regards market preparation ; whereas , when the average of prices recorded on each representative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas, for the purpose of calculating entry prices, the varieties imported from third countries of which the entry prices are to be compared with the prices fixed for Group I and with those fixed for Group II respectively should be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (*), as last amended by Regulation (EEC) No 1116/81 (2 ), and in particular Article 27 ( 1 ) thereof, Whereas, pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Community are to be fixed at the beginning of the marketing year ; Whereas plums are produced in such quantities in the Community that reference prices should be fixed for them ; Whereas plums harvested during a given crop year are marketed from June to October ; whereas the quanti ­ ties harvested during the first 10 days of June and during the last 10 days of October are so small that there is no need to fix reference prices for these periods ; whereas reference prices should be fixed only for the period from 1 1 June up to and including 20 October ; Whereas, pursuant to Article 23 (2) of Regulation (EEC) No 1035/72, the reference prices are fixed on the basis of the arithmetic mean of producer prices in each Member State plus an amount representing the cost of transporting Community products from the production areas to Community marketing centres ; whereas the trend of production costs in the fruit and vegetables sector must also be taken into account ; Whereas, since the varieties of plums are not all comparable as regards the estimation of their commer ­ cial value , these varieties should be classified in two groups ; Whereas, to take seasonal variations into account, the year should be divided into several periods and a refer ­ ence price fixed for each of these periods ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1981 marketing year, the reference prices for plums (subheading 08.07 D of the Common Customs Tariff) expressed in ECU per 100 kilograms net of packed products of Groups I and II , of Class I , of all sizes , shall be as follows for each of the groups of varieties : Grou!) I Group II  from 11 June to 31 July : 51-75   August : 49-59 40-45  September : 42-68 33-58  October (1 to 20):  31-72 2. The groups of varieties referred to in paragraph 1 shall be composed of the following varieties : Group I : (&lt;) OJ No L 118 , 20 . 5 . 1972, p . 1 . Altesse double (Italian quetsche), PrÃ ©coce favourite , Belle de Louvain , Conducta , Early Rivers, Kirk's Blue , Jefferson Gage , Lutzelsachser (early Liitzelsachsen( 2 ) See page 1 of this Official Journal . 30 . 4 . 81 Official Journal of the European Communities No L 118 /31 quetsche), Anna Spath, Ersinger (early Ersingen quetsche), Zimmers (Zimmer quetsche), BÃ ¼hler (early BÃ ¼hl quetsche), Burbank, Florentina, Goccia d'oro, Reine Claude, Czar, Victorias, Purple Pershore , Damsons, Santa Rosa : Group II : ties : Altesse simple (common quetsche , Hausz ­ wetschge), Reine Claude d'Oullins (Oullins Gage), Sveskeblommer, Ruth Gerstetter, Ontario, Wangen ­ heimer (early Wangenheim quetsche), Pershore (yellow egg), Mirabelle, Bosniche . Amendments to the preceding subparagraph shall be adopted in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 1035/72, having regard to changes in the varieties imported from third countries . Altesse simple (common quetsche , Hauszwetschge), Reine Claude d'Oullins, Sveskeblommer, Ruth Gerstetter, Ontario, Pershore (yellow egg). 3 . The entry prices of imported products are to be compared : (a) with the prices fixed for Group I where the imported products belong to varieties other than those shown in (b) ; (b) with the prices fixed for Group II where the imported products belong to the following varie Article 2 This Regulation shall enter into force on 1 1 June 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 April 1981 . For the Commission Poul DALSAGER Member of the Commission